Title: To Thomas Jefferson from James Monroe, 1 November 1805
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     London novr. 1st. 1805.
                  
                  Yours of june 15th. was recd. on my arrival here. Mr. Gamble has not been here that I can learn. Shod. he come while I am here I shall most certainly pay him the attention you desire. I have conferr’d with Mr. Carey respecting the documents concerning the war in our southern states which you committed to him for publication, & send his apology in a letter to me for not having answered yr. expectation. I have no doubt that his explanation is correct, as he appeared to be much concerned that his embarrassments had driven him into such an expedient. I hope the sum which he says is necessary to redeem the papers will be furnished him. I shall be among the subscribers & happy to do every thing in my power to promote the publication.
                  As I considered myself as having your permission to return home when the negotiation with Spain shod. be concluded, I took the liberty to intimate to Mr. Madison from Madrid that I shod. do so, as soon after my arrival here as the state of things with this govt. wod. permit. the project however was interrupted as you have seen by the seizure of our vessels which commenc’d at that time and imposed on me a duty from which I thought it improper to withdraw. Had I sailed without remonstrating against the measure, it seemed as if I shod. have given a sanction to it, or at least exposed our government and myself to the charge of great neglect in a very important publick concern. And had I sailed at any time since, and this govt. had pursued a more hostile policy towards us, it was to be apprehended that the consequences would be attributed to my departure. To have remonstrated in a milder tone, I knew would have been perfectly idle. In the way of conciliation & friendship every thing had been done, in return for which we had been requited at the first favorable moment since the commenc’ment of the war, being that when their new coalition was formed, and we were ill at ease with another power, with the poniard. At present the season is so far advanc’d that it may be hasardous to sail till the spring, Feby or March, when I propose to bring my family home. Having fully explained myself to you heretofore on this subject, I will not trouble you here with a repetition of the reasons which force me into this measure; tho’ indeed under any circumstances, it would be far from my wish to remain in such a situation, any length of time. Should you however be disposed on my return home to attempt the formation of a commercial treaty with this govt., and think my agency in it material, I will chearfully come back for the purpose, leaving my family behind. You will therefore be so good as to consider me as having resigned, and appoint a successor to take the ground as I leave it, or as returning to the UStates on leave of absence, as you may find most consistent with the publick interest & the credit of yr. administration. As I could have no other motive to leave my family again for so long a time, so I beg you to have none other in your decision on the point.
                  By this opportunity I shall send several pamphlets entitled “war in disguise” wh. are believed to have been written under the auspices of those in power. It is not doubted that the disposition exists to push measures with us to the full extent of the doctrines contained in that work, if circumstances favor. Their jealousy of us in every subsisting relation is as great as it can be. On the former invasion of Holland a similar publication was made, which was suppressed on the failure of the expedition. Mr. King I have reason to think knew the fact & the contents of the work, of which I presume he gave notice to the department of state at the time. Of our affairs on the continent I have nothing new to add. Mr. Bowdoin must have arrived at Paris before this, as he left Rotterdam on the 20th. ulto. on the route thither. Of Genl. Armstrong, Mr B. & Mr. Erving you will have full and correct information of those concerns. The latter is before this at Madrid. It is evident that we have no sincere friends any where: that all the powers with whom we have the most immediate relations are jealous of us, by some motives which are common to all. The relation wh. we bear to their colonies excites that sentiment in a peculiar degree with G. Britain & Spain, tho’ other motives mingle with it on the part of the former which are fully exposed in the pamphlet called “war in disguise.” France feels less forcibly that sentiment in this respect because she puts less value on her colonies, & being inferior at sea finds it her interest to encourage our growth on that element, in the reason which prompts Britain to depress it. But without an attitude of menace, and an evident ability, which will be judged of by the apparent means, and determination to execute it if necessary, nothing will be gained of any of them, not even of Spain the most feeble and vulnerable of all powers. The moral sentiment is weak with them all. None will pay debts or do justice in any form while they can avoid it. All will insult us, encroach on our rights, & plunder us if they can do it with impunity. Should they conclude that they have nothing to fear from us or to hope, be their conduct respectively what it may; that we are not ready to resent injuries & to hasard much in defense of our rights honor & interests, it is fairly to be presumed that they will all pursue that system of policy towards us, which each may find its advantage in. The effect wod. probably soon be seen in the war by the pillage of our commerce, wh. begining here wod. be followed every where, and in peace by an union of all in a system to depress us. I know that the subject is an extremely difficult one: that distant as we are from the theatre of action; likely as the scene is to change, with the powers who are parties to it, it is possible that we might adopt a measure which two months afterwards we might be sorry for. I have fully weighed these considerations, and still thought that it was more safe to act where the occasion required, as heretofore stated. As the govt. is in the hands of those who are known to be so friendly to its principles, it seems to me that by assuming an occasional attitude of the kind adverted to even under circumstances less urgent the prospect of success in all its most important objects wod. be much increased. The most staunch and enlightened friends of our country, that I have met with in Europe think, that to preserve our system, sustain our station & protect our commerce, all our energies will be necessary & may be called into action; that if the affair with Spain was adjusted, and that also with this govt., the same preparations would be necessary which they require. These do not go to an encrease of the regular force, which shod. never be made while to be avoided. but that it will be proper to encrease the naval, and infuse more strength into the militia system I have no doubt.
                  Accounts are just recd. that the French have completely demolished the Austrian army under Prince Ferdinand & Genl. Mack; the former escaped by flight at the head of a few horse, and the latter was taken prisoner with the remainder of his army at Ulm, & all his officers. The Austrian Generals appear to have possessed not any of the great qualifications necessary to their stations. Being out maneuvred, they sunk under the pressure wh. was made on them, without making any great exertion to extricate themselves from their embarrassments. It seems probable that the combind Russian & Austrian force which is approaching Bavaria by the Inn will experience the same fate, or at least be driven back. The expedition from this country for the continent wh. has been embarked some days, will sail the first fair wind, under the command, as is reported, of the duke of York. It consists of abt. 20.000 men and is destined for Hanover or Holland. Prussia who seemed disposed for a while to join the coalition will probably change her attitude. If the movment of the allies was ever well combined, the execution has been most wretched so far. The prospect at present is as favorable to France in every view, as those in power there could desire.
                  In respect to the aggressions made on our commerce by this govt., or by its sanction, there will I am aware be much difficulty in fixing on the precise measure to produce the best effect here and elsewhere. I am strong in the belief that something is necessary to be done, with a view to our interest, both here & on the continent. Without some act of the kind alluded to, the aggression will be renewed hereafter & pushed further, if the opportunity favors; it will also be useless to attempt the formation of a commercial treaty, for the whole will go together, tho’ on this point the pamphlets sent give sufficient information. Some such act may be equally necessary to prevent France, and the powers dependant on her from following the example of Britain, to counteract (as they will say) her policy. Thus between them our commerce might be entirely cut up & our merchants ruined. It seems to me as if it would be proper for the Congress to act on it, and declare its sense of the law of nations, taking perhaps the ground of the Russian treaty & pledging the representative body, that is both branches, to support the Executive in the maintenance of those rights: as an indemnity to those who may have suffered by a violation of them, it may be advisable to impose a discriminating duty on British manufactures of 15. or 25. pr. cent in the spirit of the resolutions presented by Mr. Madison in 1793. 4. This would be a mild way of acting in regard to this country, and yet wod. assume an attitude which might be useful here, ultimately, & on the continent immediately. The immediate effect which such a measure might produce here cannot well be calculated. I think it wod. depend on the state of affrs. on the continent. Shod. this govt. succeed there, it is presumeable that the measures recommended by the pamphleteer, will be adopted, altho’ no step was taken on our part. If it does not, then I think such measures will not be taken, altho’ we took even a stronger one, provided we left the door open to negotiation. Indeed it seems probable that a continuation of bad success with the coalition, with an unfriendly attitude on our part, supported by just reasons, urged in a spirit of moderation, would embarrass this ministry much. In acting however we shod. consider the whole subject, likely to be taken up in a commercial treaty, as claiming attention. If improper restraints are imposed on our commerce with the W. Indies or elsewhere, especially such as did not exist under the treaty of 1794., will it not be proper to give power to the Executive to counteract them? When prohibitions are imposed, to authorize him for example to lay embargoes, or prohibit the exportation of our produce &c in return? This will bear hard on the colonies, but they must reproach their own govt. alone with the consequences. Such a proceeding would be likely to lay a good foundation to negotiate a commercial treaty on. It wod. shew them that we were also a party to such a transaction, that we know our rights & wod. support them, in the mode wh. was likely to be most effectual because most embarrassing to them, altho attended with inconvenience to ourselves: it might produce a good effect with the northern powers who could not be indifferent to a pressure made on us in a point so interesting to themselves. It would also I think produce a good effect with France, as it wod. give her cause to hope that we wod. support our rights in a case in which she was interested, with effect, or if we failed that it would lead us to a still greater compromitment with her enemy, from which she would derive still greater advantage. The present is certainly a very favorable time to push our just claims with both this country & Spain. As their whole force is exerted in the existing war, it is not likely that either wod. be able to resist a pressure from us, or willing to encounter it. I really think that we have it much in our power to obtain what is our due of them. In respect to all colonial questions it seems probable that whatever ground shod. be gained of any one, wod. be yielded by the others. In this view it may be particularly expedient to avail ourselves of the occasion furnished by these powers, to improve our fortune with them in every line in which it may be practicable. Our best regards are desired to Mr. Randolph & yr. daughter, and our good neighbours in Albemarle; how are Mr. Carr & family? Mr. Divers Col: Lewis & theirs? I am dear Sir with great respect & esteem your friend & servt
                  
                     Jas. Monroe 
                     
                  
               